Citation Nr: 1705509	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1975 to July 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In June 2015, the Board remanded the issue on appeal for further development, and the case has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's current lumbar spine disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, service connection for such disability may not be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In June 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to provide to the Veteran a notice letter regarding how to substantiate his claim for service connection on a secondary basis, and the AOJ did so in August 2015 and December 2015 letters.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he provide information as to any outstanding records pertaining to the lumbar spine, specifically to include updated private treatment records from the Veteran's primary care physician from May 2011 to present.  The AOJ did so by letter in December 2015, and to this date the Veteran has not responded.  No further action was required from VA as to this directive. 

The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a lumbar spine disability, to include whether such disability is secondary to the Veteran's right knee disability.  The Veteran was afforded such a VA examination in October 2015, and the examiner provided the requested information and supported her opinions with rationale.  The claim was then readjudicated in a January 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The Veteran submitted his claim for service connection for a lumbar spine disability as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in July 2011.  Thus, the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in September 2011 and October 2015.  The examiners each conducted an examination and together provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together and in conjunction with the other lay and medical evidence of record are adequate for purposes of determining service connection.

The Board acknowledges that there may be outstanding private treatment records from the Veteran's primary care physician from May 2011.  However, as discussed above, in a December 2015 letter, the AOJ asked the Veteran to provide information regarding any such records, to include a request to complete authorizations for VA to obtain any such identified records from the Veteran's primary care physician.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has a lumbar spine disability that is secondary to his service-connected right knee disability.  See April 2013 Form 9.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include reports that he favors his left knee because of his right knee disability, and the Board finds these reports are credible.  However, the Board finds that the determinations as to nature, onset, and etiology of the Veteran's current lumbar spine disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his determination that his current lumbar spine disability is related to service or is secondary to his service-connected right knee disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his lumber spine disability is related to service or was caused or aggravated by his right knee disability have no probative value.

The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  Further, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability was caused or aggravated by his service-connected right knee disability.  

The October 2015 VA examination has high probative value and shows that the Veteran's current lumbar spine arthritis did not manifest in service or within the first post-service year, and that the Veteran's current lumber spine disability is not otherwise related to service.  The October 2015 VA examination also shows that the Veteran's current lumbar spine disability, diagnosed as lumbar strain and arthritis, was not caused or aggravated beyond the natural progression of such disability by the Veteran's service-connected right knee disability.  The October 2015 VA examiner's opinion has high probative value because it was rendered by a physician who has the requisite expertise to render an opinion as to etiology of a lumbar spine disability, she reviewed the claims file, and she supported her opinion with rationale, she rendered her opinion on the Veteran's history and lay statements and on medical literature, and she covered all relevant bases.

The October 2015 VA examiner reviewed the Veteran's history, to include specific treatment records showing the history and nature of the Veteran's gait, and to include the September 2007 VA treatment record which shows an assessment that the Veteran's left lower back pain is secondary to his favoring the left side due to the right knee disability.  The October 2015 VA examiner also noted that the Veteran's May 2011 VA orthopedic surgery consult showed that the Veteran's low back symptoms had its onset for about two months ago and that the Veteran reported that he has been seeing a private doctor for his low back.  On examination, the examiner noted that she observed the Veteran ambulate from the waiting area to the exam room and back, a distance of greater than 30 yards each way.  The examiner also noted that she observed the Veteran arise slowly from the chair and ambulates with slight forward flexion (from waist) for the first several yards.  The examiner stated that the Veteran objectively has no limp or Trendelenburg-type gait.

After reviewing the Veteran's medical records, to include his x-rays during the appeal period, the October 2015 VA examiner stated that during the appeal period, the Veteran has had lumbar strain and lumbar degenerative joint disease (arthritis).  Per the Board's prior remand query as to whether the May 2011 x-ray showed osteoporosis, the October 2015 VA examiner noted that per the May 2011 x-ray, the Veteran has osteopenia, which the examiner opined is a radiographic finding without associated functional impairment or clinical significance at the time.  Based on the October 2015 VA medical opinion, the Veteran's current low back disabilities are lumbar strain and arthritis. 

The October 2015 VA examiner opined that the Veteran's lumbar spine arthritis and strain did not manifest in service, within the first post-service year, and is not otherwise etiologically related to service.  The examiner noted that the Veteran's medial history shows lumbar strain and spasm onset after moving a water heater in May 2010 and that the May 2010 lumbar spine x-rays were negative.  She noted recurrences of low back pain thereafter precipitated by heavy lifting.  She stated that lumbosacral strain/spasms are episodes of acute back pain most often associated with, or following specific activities or events (e.g., lifting an object or overuse). She noted that episodes are most often transient, self-limited, and respond to rest and medication.  She also stated that different episodes occur de novo, and are
caused by and specific to different events at different times.   She also noted that episodes of back spasm most often are not related to nor caused by prior episodes. The examiner then noted that the Veteran's earliest radiographic documentation of lumbar spine arthritis is in May 2011, decades after service.  She opined that arthritis seen on imaging many years after Veteran's separation from service is caused by aging and accumulated occupational/daily stresses in the interval years since separation.

The October 2015 VA examiner also opined that the Veteran's lumbar spine arthritis and strain was not caused or aggravated by the Veteran's right knee disability, to include as a result of any antalgic gait and/or limp.  The examiner stated as follows:

From a biomechanical perspective, there is no clear scientific evidence to suggest that an injury to the knee can cause or aggravate a lumbar spine condition except, in certain specific conditions, such as when a severe Trendelenburg lurch/pelvic tilt gait develops, creating extra stress in the uninjured joints and/or the spine. It would also be necessary, for the Trendelenburg gait pattern to be severe and prolonged, for it to have any significant effect on the opposite extremity or on the initiation or aggravation of arthritis of the spine.

The October 2015 examiner noted that the Veteran's medical history documents the absence of lurching type gait or the absence of limping on ambulation, such as in medical records dating in July 2001, September 2007, October 2007, July 2009, September 2009.  She stated that there is no objective evidence that Veteran's service-connected knee disability caused, contributed to, or aggravated the Veteran's lumbar spine disability.  She noted also that antalgic gait refers to avoidance of pain and is a common non-specific gait pattern.  She noted that normal gait is when stance is 60% and swing is 40%.  

The examiner specifically addressed the September 2007 VA treatment record, which noted that the Veteran's left lower back pain is likely secondary to his favoring the left side due to the right knee disability.  She stated that this entry is silent for any objective lower back, neurologic, or gait abnormalities, and that the September 2007 VA provider documented that the Veteran is able to ambulate well and has normal strength in the extremities.  She stated that the inclusion within the "A/P" of "likely secondary to favoring the left side" follows the Veteran's subjective report and is not supported by objective evidence.  Given this October 2015 opinion, the Board finds that the September 2007 VA treatment record's assessment that the Veteran's left lower back pain is secondary to his favoring the left side due to the right knee disability has little probative value is outweighed by the October 2015 VA examiner's opinion that the Veteran's lumbar spine disability was not caused or aggravated by the Veteran's right knee disability. 

First, on review and given October 2015 VA examination report, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability was caused or aggravated by his service-connected right knee disability, to include as due to any altered gait therefrom.  In light of the October 2015 VA examination report, the preponderance of the evidence is against a finding that the nature of the Veteran's gait caused or aggravated the Veteran's current lumbar spine disability, and the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability was otherwise proximately due to, the result of, or aggravated by the service-connected right knee disability.  Therefore, service connection is not warranted on a secondary basis for a lumbar spine disability.  38 C.F.R. § 3.310.  

Second, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability manifested in service or within the first post-service year.  Specifically, the Veteran has not indicated any in-service event, disease, or injury that could have resulted in his current low back disability, and the Veteran reported to the September 2011 VA examiner that he does not remember whether he had a back problem in service.  Also, the Veteran's service records do not reflect any recurrent in-service complaints, injury, or disease regarding the low back.  Specifically, though the Veteran's service treatment records show "pain in back for 3 days" in September 1977, the remaining service treatment records are negative for back symptoms.  Significantly, the Veteran has not reported, and the evidence of record does not indicate, that the Veteran's current low back symptoms began in service (or within the first post-service year) and continued since service.  Indeed, the post-service record is silent for low back complaints until decades after service.  For example, in the October 2015 VA examination, the Veteran reported that his low back symptoms began about 10 years ago, decades after service.  The Veteran also noted in the September 2011 VA examination that his back symptoms began about 5-6 years prior.  Based on this evidence, and given the October 2015 medical opinion regarding the onset of the Veteran's current lumbar spine strain and arthritis, the probative evidence shows that Veteran's in-service low back symptoms were acute and transient, and there is no probative evidence of a combination of manifestations sufficient to identify lumbar spine arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of lumbar spine arthritis symptomatology since service.  For these reasons, the Veteran's lumbar spine arthritis is not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Further, on review, and given the October 2015 VA opinion, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability, diagnosed as arthritis and strain, is otherwise related to service.  Indeed, the November 2014 VA opinion shows that the Veteran's current lumbar spine disability was caused by post-service heavy lifting and by aging and accumulated occupational/daily stresses in the interval years since separation.  For these reasons, a relationship between the Veteran's current lumbar spine disability and service is not shown.  Therefore, service connection is not warranted on a direct basis for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


